Citation Nr: 0122937	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to TDIU and an increased rating for PTSD.  A notice of 
disagreement was received in December 2000, a statement of 
the case was issued in January 2001, and a substantive appeal 
was received in February 2001.

A personal hearing was held before the Board at the RO in 
June 2001.


FINDINGS OF FACT

1.  The veteran's only service-connected disability, PTSD, is 
manifested by symptomatology which includes memory problems, 
nightmares and recurrent thoughts of Vietnam, impaired 
impulse control, some obsessional rituals resulting in 
occupational and social impairment with deficiencies in most 
areas. 

2.  The veteran has reported obtaining his General 
Equivalency Diploma, and past work as a merchant seaman, 
painter, and construction laborer.

3.  The veteran's service-connected disability precludes him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 70 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and Code 
9411 (2000).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 
4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes extensive VA treatment and 
hospitalization records, Social Security Administration 
records, and a psychiatric opinion on employability.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for PTSD and entitlement 
to TDIU.  The discussions in the rating decision and 
statement of the case have informed the claimant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I.  PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  The provisions 
of Diagnostic Code 9411 provide that a 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

In November 1997, the veteran was hospitalized for increased 
anger and control problems.  The veteran had sought help 
because he was worried that he would hurt someone.  On 
examination, he was tense and angry, and acknowledged violent 
thoughts towards others.  He was discharged after three days.  
A diagnosis of acute exacerbation of his PTSD was made.  A 
Global Assessment of Functioning (GAF) score of 25 was 
assigned at admission; upon discharge, his GAF score was 40.

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 21-30 score indicates that 
"behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment... OR inability to function in almost all areas."  
A 31-40 score indicates "some impairment in reality testing 
or communication... OR major impairment in several areas..."  A 
41-50 score indicates "serious symptoms... OR any serious 
impairment in social, occupational, or school functioning...." 

VA treatment records from December 1998 to May 1999 reveal 
that the patient was anxious and isolated.  He stated that he 
could not go out to dinner with his girlfriend, but could 
work as a painter in vacant homes; he remained hypervigilant 
and alert.  He participated in group and individual therapy.  
He related incidents in which he lost control of his anger 
when dealing with people in a social setting.  In April 1999, 
the veteran was hospitalized for 21 days.  At admission, he 
reported recurrent thoughts and nightmares related to 
Vietnam, mood swings, and anger.  On examination, he was 
alert and oriented.  His affect was generally appropriate, 
but his mood was somewhat anxious and depressed.  Memory was 
intact and the veteran admitted to past suicidal ideation and 
attempts.  PTSD was diagnosed, and a GAF score of 45 was 
assigned.  In May 1999, during that hospitalization, an 
increase in PTSD symptomatology was observed.  He reported 
sleep disturbance, intrusive thoughts, hyperarousal, and 
feelings of guilt, shame and loss.  At discharge, his GAF 
score was 45; the discharge summary also indicated that the 
veteran "is competent and appears to be employable."  He 
continued group therapy following his discharge.

The veteran was scheduled for a VA compensation and pension 
examination in July 1999, but the examiner terminated the 
evaluation when the veteran stated that if the evaluation 
resulted in a negative finding, he would hold the doctor 
responsible. The examiner felt that this threatening manner 
called for cancellation of the examination.

In March 2001, in connection with a claim for Social Security 
(SS) disability benefits, the veteran's treating psychiatrist 
completed a SS form evaluating the veteran's PTSD.  The PTSD 
was described as chronic and major; recurrent moderate 
depression was also listed as a diagnosis.  Sleep 
disturbance, loss of interest in almost all activities, 
difficulty concentrating or thinking, feelings of guilt or 
worthlessness, and psychomotor agitation or retardation were 
documented symptoms.  His condition resulted in marked 
interference with social, occupational, and daily 
functioning.  In May 2001, a SS administrative law judge 
determined that the veteran was disabled, and awarded 
benefits effective April 13, 1999.  Severe PTSD and 
depression were the basis of the award.

The veteran testified at a personal hearing before the Board 
in June 2001.  He stated that his problems in controlling his 
anger and paranoia had lead to his inability to work.  He 
would think people were watching him, and he would watch them 
in turn, and they would be "freaked out."  He gets angry 
with his neighbors.  He basically stayed at home, and had not 
worked at a regular job since 1994 or 1995.  He had done 
menial odd jobs such as painting and small construction 
since.  He reported some memory problems with upcoming events 
and schedules, and difficulty sleeping.  He awakened with a 
start most nights around 3 A.M., and reported seeing shapes 
out of the corners of his eyes.  He had contemplated suicide 
at least once, and grew very depressed around the Christmas 
holidays and Tet.

A July 2001 progress note reported that the veteran had 
requested enrollment in an Anger management Group due to 
problems he was having managing his anger.  In August 2001, 
the treating psychiatrist at VA noted that, "In my opinion, 
this [patient] is, for all intents and purposes, unemployable 
due to the severity of his Post-traumatic Stress Disorder."

The evidence shows that the veteran has recurrent nightmares 
which awaken him regularly, and has intrusive thoughts 
related to his service in Vietnam.  He has been hospitalized 
several times for PTSD, and the major problem cited has been 
his anger control, especially when dealing with other people.  
He does have some memory problems and mood swings, and 
occasional suicidal ideation.  These symptoms are severe in 
nature.  However, these symptoms are contemplated by the 
current 70 percent rating under Code 9411.  The criteria for 
the next higher rating of 100 percent have not been met.  In 
this regard, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior or 
disorientation to time or place.  While he does suffer some 
problems with memory, there is no persuasive evidence of 
memory loss for names of close relatives or his own name.  He 
was able to readily identify past employment occupations.  
The criteria of Code 9411 for a 100 percent are binding on 
the Board, and the preponderance of the evidence is against a 
finding that such criteria have been met. 

II.  TDIU

The veteran filed an application for TDIU in September 1999.  
In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there is a disability rated as 
60 percent disabling or more, and the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  Here, the veteran's 
sole service-connected disability, PTSD, is rated as 70 
percent disabling.

The veteran's treating psychiatrist opined in August 2001 
that the veteran was unemployable due to the severity of his 
PTSD; in May 1999, the same doctor had signed a discharge 
summary which stated the veteran was competent and appeared 
employable.  GAF scores of 40 to 45, indicating serious 
symptoms or an inability to function, have been assigned.  
The veteran testified that he had not worked regularly since 
1994 or 1995, and that when he did work at odd jobs, he had 
problems dealing with people.  Further, odd jobs do not 
constitute substantially gainful occupation, and the veteran 
has required repeated hospitalization for PTSD since 1997, 
which has prevented him from pursuing regular employment.

While the Board has earlier found that the schedular criteria 
for a 100 percent rating have not been met, the evidence does 
show that he is nevertheless effectively precluded from 
gainful employment due to his PTSD symptomatology.  The 
veteran's testimony in this regard is viewed as credible, and 
the medical evidence, including the opinion of a VA 
psychiatrist, supports a finding of unemployability due to 
service-connected disability.  In reaching this conclusion, 
the Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a schedular rating in excess of 70 percent for 
PTSD is not warranted.  To that extent, the appeal is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

